Use Tab key1:21-cr-00046-RDM
      Case  to move from field Document
                               to field on38thisFiled
                                                  form.
                                                      06/09/21 Page 1 of 1



                            CLERK’S OFFICE
                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
                        WASHINGTON, D.C. 20001




                                                                   21-cr-46 (RDM)


Brady Knowlton




9                    9■
                                              9
                                                         (Signature)



                                     PLEASE PRINT THE FOLLOWING INFORMATION:

                                   Ronald S. Sullivan Jr., 451518
                                                 (Attorney & Bar ID Number)
                                   Ronald Sullivan Law, PLLC
                                                        (Firm Name)
                                   300 I Street, NW, Suite 400E
                                                      (Street Address)
                                   Washington, DC 20005
                                     (City)              (State)          (Zip)
                                   (202) 935-4347
                                                    (Telephone Number)
